Title: To Benjamin Franklin from Vandenyver frères, 18 June 1782
From: Vandenyver frères & Cie.
To: Franklin, Benjamin


MonsieurParis le 18 Juin 1782
Le Sieur henri van Eupen négotiant recommandable de la ville d’Anvers voulant envoyer à Philadelphie Sous pavillon Imperial Son navire nommé le plus Ultra commandé par le Capitaine hermanus kuiebel, nous charge de Supplier votre Excellence de vouloir bien lui indiquer une maison Solide & honnête à qui il Ladresseroit, & de le favoriser d’une lettre de recommandation pour le Congrès en vertu de la quelle il put réclamer sa protection en cas de besoin; nous prions votre excellence d’accueillir favorablement la demande du dit Sieur & d’en agréer Lhommage de Sa reconnaissance, ainsi que les assurances du profond respect avec le quel nous avons Lhonneur dêtre Monsieur de votre Excellence Les très humbles & très obéissants Serviteurs
Vanden Yver FRERES & Ce
Monsieur franklin à Passi
 
Notation: Vandernyver 18. Juin 1782.
